Citation Nr: 1736159	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-43 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center
 in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the period prior to October 17, 2007, and in excess of 20 percent for the period on and after October 17, 2007, for the Veteran's L1 compression fracture residuals.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's left ankle sprain residuals.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1985 to March 1988 and from March 1990 to February 1994.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the North Little Rock, Arkansas, Regional Office which granted service connection for L1 compression fracture residuals; assigned a noncompensable evaluation for that disability; effectuated that award as of March 1, 2007; granted service connection for left ankle sprain residuals; assigned a noncompensable evaluation for that disability; and effectuated that award as of March 13, 2007.  In February 2014, the Board remanded the Veteran's appeal to the Agency of Original Jurisdiction (AOJ) for additional action.  

In September 2016, the Board remanded the Veteran's appeal to the AOJ for additional action.  In January 2017, the AOJ increased the initial evaluation for the Veteran's L1 compression fracture residuals from noncompensable to 10 percent; granted a 20 percent evaluation for that disability for the period on and after October 17, 2016; and increased the initial evaluation for his left ankle sprain residuals from noncompensable to 10 percent.  

VA clinical documentation dated in 2016 conveys that the Veteran advanced that his service-connected lumbar spine pain prevented him from being employed.  Such comments may be reasonable construed as an informal claim for a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

L1 Fracture Residuals

In its September 2016 Remand instructions, the Board requested that the Veteran be afforded an additional VA spine examination.  The Board directed that "the examination report should also include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint."  The Veteran was afforded the requested VA spine examination in October 2016.  The examination report conveys that the Veteran exhibited pain with forward flexion and extension of the lumbar spine and "painfully decreased forward flexion-extension of thoracolumbar spine."  The examiner noted that the lumbar spine pain causes "causes functional loss."  The VA physiatrist did not indicate at what degree of either lumbar forward flexion or extension the Veteran's pain began or otherwise described the identified lumbar spine functional loss.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the cited deficiencies in the October 2016 VA spine examination report, the Board finds that further VA  spine evaluation is necessary in order to adequately determine the Veteran's current service-connected lumbar spine disability picture.  

Clinical documentation dated after December 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Left Ankle Sprain Residuals

In its September 2016 Remand instructions, the Board requested that the Veteran be afforded an additional VA ankle examination.  The Board directed that "the examination report should also include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint."  The Veteran was afforded the requested VA ankle examination in October 2016.  The examination report concurrently states that the Veteran exhibited a left ankle range of motion which was "all normal;" exhibited crepitus and pain on dorsiflexion of the left ankle which "causes functional loss;" and used an ankle brace and a cane due to "weakness-pain of left ankle."  Given the conflicting examination findings and the absence of specific findings as to the Veteran's left ankle functional loss, the Board finds that the October 2016 VA ankle examination report to be of limited probative value.  Given these facts, the Board finds that further VA ankle evaluation is necessary to adequately resolve the issues raised by the instant appeal.  

TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected lumbar spine and left ankle disabilities since December 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that provided after December 2016.  

3.  Schedule the Veteran for a VA spine examination to assist in determining the current severity of the service-connected lumbar spine disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Provide ranges of motion for passive and active motion of the lumbar spine.  The examiner should state whether there is any additional loss of lumbar spine function due to painful motion, weakened motion, excess motion, fatigability, or incoordination.  

(b)  Indicate whether, and to what extent, the Veteran experiences functional loss of the spine due to pain or any other symptoms during flare-ups or with repeated use.  

(c)  Note any incapacitating episodes associated with the lumbar spine disability.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

(d)  Specifically address the impact of the lumbar spine disability on the Veteran's vocational pursuits.  

4.  Schedule the Veteran for a VA ankle examination to assist in determining d the current severity of the Veteran's service-connected left ankle disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Provide ranges of motion for weight-bearing and nonweight-bearing and passive and active motion of the left ankle.  The examiner should state whether there is any additional loss of left ankle function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  

(b)  Specifically address the impact of the left ankle disability on the Veteran's vocational pursuits.  

5.  Then readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

